(Rev. 1/18) Petition for Admission Pro Hac Vice

                          ,17+(81,7('67$7(6',675,&7&2857)25
                              7+(:(67(51',675,&72)0,66285,

                                  3(7,7,21)25$'0,66,21352+$&9,&(

                                                    $IILGDYLWRI0RYDQW

           Luz María Henríquez
         I,________________________________,            an active member in good standing of the Bar of the United States
District Court for the Western District of Missouri, request that this court admit pro hac vice,
__________________________,
 Amanda Roman Mangaser Savage an attorney admitted to practice in a United States District Court, but not admitted to the
Bar of this court, who will be counsel for the Plaintiffs                      , in the case(s) listed below. I am aware that the
local rules of this court require that I participate in the preparation and presentation of said case(s), and that I accept
service of all papers served. I also understand and agree that if the admittee does not sign up to receive CM/ECF filings, I
will be responsible for notifying the admittee of all papers served by CM/ECF.

s/ Luz María Henríquez                                              66783
                                                                    ______________________________________
6LJQDWXUHRI0RYDQW$WWRUQH\                                       02%DU1XPEHU

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
January 16, 2020                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                    4232 Forest Park Avenue
'DWH                                                               $GGUHVV

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
(314) 534-4200                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                    St. Louis, MO 63108
3KRQH
                                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                             $IILGDYLWRI3URSRVHG$GPLWWHH
           Amanda Roman Mangaser Savage
        I,BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            certify that I reside outside the
boundaries of the Western District of Missouri and I am not admitted to the Bar of this court. I am a member in good
                              California
standing in the state(s) of ___________________________      and the United States District Court(s) of
___________________________________________________________.
Central District of California                                              (Attach additional page if necessary.)
Pursuant to Local Rule 83.5(h), I certify I am a member in good standing in all bars of which I am a member. I
understand that if this court grants me admission pro hac vice, the movant bringing this motion must participate in the
preparation and presentation of the matters listed below, and must accept service of all papers served. I am aware that I
can register to receive CM/ECF filings. I understand and agree that should I choose not to register for CM/ECF, I will
arrange with movant to keep me advised of papers served and filed in this case.

&DVH1XPEHU V                                         &DVH7LWOH V 
BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
18-04162-CV-C-NKL                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                    Scott C., et al. v. Riverview Gardens School District, et al.
BBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
BBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

'DWH BBBBBBBBBBBBBBBBBBBBBBB
       January 16, 2020                                          V$PDQGD6DYDJH
                                                   6LJQDWXUHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

6WDWH%DURI5HVLGHQFH %DU1XPEHU                     $GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                            610. S. Ardmore Avenue
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
California Bar No. 325996
                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                             Los Angeles, CA 90005

3KRQHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB(PDLOBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        (213) 385-2977 ext. 167                         asavage@publiccounsel.org

Pursuant to WDMO Local Rule 83.5(h) a fee of $100 is required for each case in which the attorney is seeking
admittance.

                   Case 2:18-cv-04162-NKL Document 107 Filed 01/21/20 Page 1 of 1
